REDMANN, Judge
(dissenting in part and concurring in part).
For the reasons set forth in my dissent in LeBlanc v. New Orleans Police Department, La.App., 231 So.2d 568, I dissent from the affirming of the ruling that back pay must be reduced by earnings from other employment.
Although Thorne did not appeal expressly the disallowing of back pay while disabled by a “non-work-connected” injury, appellants did appeal from the Commission’s failure to grant them all other benefits during their suspension and dismissal. I believe we should grant them these benefits, to which they are entitled as a matter of law, which would include the sick leave (if any) Thorne might now collect for the period of his disability. I believe this purpose could be accomplished by the Police Department administratively, and remand to the Commission may be unnecessary. But the purpose should be accomplished and I therefore concur in the remand to do so.
REDMANN, J., is of the opinion the rehearing should be granted.